UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_____________________________
                               )
KIRAN P. ATWAL,               )
                               )
          Plaintiff,           )
                               )
          v.                   )    Civil Action No. 10-1749 (RWR)
                               )
SHIVANI MYER,                 )
                               )
          Defendant.           )
_____________________________ )

                   MEMORANDUM OPINION AND ORDER

     Pro se plaintiff Kiran Atwal brings this breach of contract

action against Shivani Myer, alleging that Myer defaulted on a

promissory note.   Myer has moved under Federal Rule of Civil

Procedure 12(b)(2) to dismiss the complaint for lack of personal

jurisdiction.   Atwal opposes, arguing that the court has personal

jurisdiction over Myer because Myer sent payments on the

promissory note to Washington, D.C. after Atwal became a resident

of Washington, D.C.   Atwal has not met his burden of establishing

that this court has personal jurisdiction over Myer.   However,

this case will be transferred in the interest of justice to the

Northern District of Texas rather than be dismissed.

                            BACKGROUND

     Atwal alleges the following facts.   In 1999, he was treated

for depression by Myer, a psychiatrist at the University of Texas

Southwestern Medical Center.   Atwal moved from Texas to

California in 2000.   That year, Atwal lent Myer $144,000, wiring
                                  -2-

the money to Myer from California.      Myer signed promissory notes

in 2000 and 2005 governing the terms of repayment.     Atwal moved

to the District of Columbia in 2009 and Myer sent payments to him

here.    Later that year, Myer stopped making payments that were

due, and Atwal filed this action to recover his money.     Myer has

moved under Rule 12(b)(2) to dismiss the complaint for lack of

personal jurisdiction.    Atwal opposes.

                              DISCUSSION

        “‘It is plaintiff’s burden to make a prima facie showing

that the Court has personal jurisdiction over the defendant[].’”

Gomez v. Aragon, 705 F. Supp. 2d 21, 23 (D.D.C. 2010) (quoting

Ballard v. Holinka, 601 F. Supp. 2d 110, 117 (D.D.C. 2009)).       A

pro se plaintiff is required to plead an adequate basis for a

court to exercise personal jurisdiction over a defendant for

claims pled.     Atwal v. Lawrence Livermore Nat’l Sec., 786 F.

Supp. 2d 323, 325 (D.D.C. 2011) (citing Aragon, 705 F. Supp. 2d

at 23).

        Under the Federal Rules of Civil Procedure, personal

jurisdiction in this case “must be determined by reference to

District of Columbia law.”    United States v. Ferrara, 54 F.3d

825, 828 (D.C. Cir. 1995).    “A District of Columbia court may

exercise personal jurisdiction over a person domiciled in, . . .

or maintaining his . . . principal place of business in, the

District of Columbia as to any claim for relief.”     D.C. Code
                                  -3-

§ 13-422.   For a defendant like Myer who is not domiciled in the

District of Columbia, the D.C. Circuit has set forth a two-part

inquiry for assessing personal jurisdiction.   First, the court

determines whether there is a basis for personal jurisdiction

under the District of Columbia’s long-arm statute.   See GTE New

Media Servs., Inc. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C.

Cir. 2000).   The District’s long arm statute permits a court in

the District of Columbia to exercise personal jurisdiction over a

defendant who does not reside in the District with regard to

claims arising from the defendant’s “transacting any business in

the district of Columbia[.]”   D.C. Code § 13-423(a)(1).   For the

second part of the inquiry, the court determines whether the

exercise of personal jurisdiction is consistent with the

constitutional requirements of due process.    See GTE New Media

Servs., Inc., 199 F.3d at 1347.    Exercising personal jurisdiction

over a defendant comports with due process when a defendant’s

“minimum contacts” with the District of Columbia establish that

“the maintenance of the suit does not offend traditional notions

of fair play and substantial justice.”   Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945) (internal quotation marks

omitted).   “These minimum contacts must arise from ‘some act by

which the defendant purposefully avails [herself] of the

privilege of conducting activities with the forum state, thus

invoking the benefits and protections of its laws.’”   Gomez, 705
                                -4-

F. Supp. 2d at 23 (quoting Asahi Metal Indus. Co., Ltd. v. Super.

Ct. of Cal., Solano Cty., 480 U.S. 102, 109 (1987) (internal

quotation omitted)).   “In other words, ‘the defendant’s conduct

and connection with the forum State are such that [s]he should

reasonably anticipate being haled into court there.’”    Gomez, 705

F. Supp. 2d at 23 (quoting World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 297 (1980)).     “The unilateral activity of

those who claim some relationship with a nonresident defendant

cannot satisfy the requirement of contact with the forum states.”

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985).

     Here, Atwal presents no facts that establish personal

jurisdiction over Myer in the District of Columbia.    Atwal argues

that Myer “conducted business with a resident of the District of

Columbia” because she “made payments across interstate lines to

plaintiff . . . while plaintiff was [a] resident of [the]

District of Columbia.”   (Pl.’s Opp’n at 1.)   However, Atwal does

not allege or show that Myer is or ever was domiciled in the

District of Columbia, that her principal place of business is or

was in the District of Columbia, or that Atwal loaned money to

Myer in the District of Columbia.     Neither Atwal nor Myer was a

resident of the District of Columbia at the time that the

original loan was made or when any of the promissary notes were

executed.   To the extent that the material attached to Atwal’s

complaint discloses the parties expectations, nothing in that
                                  -5-

material refers to the District of Columbia in any manner.     To

the contrary, the two promissory notes that Atwal attaches to his

complaint contain California and Texas addresses for the parties,

and state that the notes will be governed and interpreted under

the laws of the State of Texas.    (Compl. Ex. 1, 2.)

     Nor do Myer’s payments sent to Atwal in the District of

Columbia amount to the minimal contacts with the district that

would permit personal jurisdiction over Myer consistent with due

process.   Atwal’s voluntary and unilateral choice to have Myer

send her obligatory payments to a District of Columbia address

does not reflect Myer purposefully availing herself of the

privilege of conducting activities here.   See Burger King Corp.,

471 U.S. at 474.   Moreover, Atwal has provided no authority

supporting the proposition that Myer reasonably could have

expected that sending payments to Atwal in the District of

Columbia for a note that was executed in a different state and

governed by a different state’s laws would have caused her to be

hauled before a court in the District of Columbia.

     In addition, although the parties did not address the issue

of venue, Atwal’s complaint does not establish that venue is

proper in the District of Columbia under 28 U.S.C. § 1391.     When,

as here, jurisdiction is based solely on diversity of

citizenship, the applicable venue provision is 28 U.S.C.

§ 1391(a), which states that venue is proper in a judicial
                                 -6-

district (1) “where any defendant resides, if all defendants

reside in the same State,” (2) “in which a substantial part of

the events or omissions giving rise to the claim occurred, or a

substantial part of property that is the subject of the action is

situated,” or (3) “a judicial district in which any defendant is

subject to personal jurisdiction at the time the action is

commenced, if there is no district in which the action may

otherwise be brought.”   28 U.S.C. § 1391(a)(1)-(3).   Myer does

not reside in the District of Columbia, the District of Columbia

was not the location where a substantial part of the events

giving rise to the claim occurred, and Myer is not subject to

personal jurisdiction in the District of Columbia.

     Although this court lacks personal jurisdiction over Myer,

this action may be transferred nevertheless to a proper venue.

See Naartex Consulting Corp. v. Watt, 722 F.2d 779, 789 (D.C.

Cir. 1983).   Under 28 U.S.C. § 1406(a), the “district court of a

district in which is filed a case laying venue in the wrong

division or district shall dismiss, or if it be in the interest

of justice, transfer such case to any district . . . in which it

could have been brought.”   Transfer is appropriate under

§ 1406(a) when procedural obstacles prevent a timely adjudication

on the merits.    Sinclair v. Kleindienst, 711 F.2d 291, 293-94

(D.C. Cir. 1983) (citing Goldlawr, Inc. v. Heiman, 369 U.S. 463,

466-67 (1962)).   Procedural obstacles include “lack of personal
                                  -7-

jurisdiction, improper venue, and statute of limitation bars.”

Sinclair, 711 F.2d at 294.    “Generally, the interests of justice

require transferring such cases to the appropriate judicial

district rather than dismissing them.”   Poku v. FDIC, 752 F.

Supp. 2d 23, 25 (D.D.C. 2010).    “The decision to transfer an

action [under § 1406(a)] is left to the discretion of the Court.”

Baez v. Connelly, 734 F. Supp. 2d 54, 58 (D.D.C. 2010).      “Courts

can determine venue by applying a ‘commonsense appraisal’ of

events having operative significance.”   James v. Booz-Allen &

Hamilton, Inc., 227 F. Supp. 2d 16, 20 (D.D.C. 2002) (quoting

Lamont v. Haig, 590 F.2d 1124, 1134 (D.C. Cir. 1978)).

     The parties have not addressed the question of to what

district this case should be transferred in the event that it is

not dismissed.   However, a commonsense appraisal of the

significant events in this case reveals that venue would be

appropriate in the Northern District of Texas.   In the complaint,

Atwal lists under Myer’s name an address in Flower Mound, Texas.

(Compl. at 1.)   In the “Notice of Default” that Atwal attached to

the complaint, he lists Myer’s address as one in Dallas, Texas.

(Id., Ex. 3.)    Both cities are located in the Northern District

of Texas.   Atwal sent the loan proceeds to Myer in Texas.

(Compl. at 2; Def.’s Mem. ¶ 3.)    Rather than this case being

dismissed for lack of personal jurisdiction over Myer, this case
                                 -8-

will be transferred in the interest of justice to the Northern

District of Texas.

                        CONCLUSION AND ORDER

     Atwal has failed to present specific facts on which personal

jurisdiction over Myer can be based.   However, because venue is

improper here but would be proper in the Northern District of

Texas, it is hereby

     ORDERED that the defendants’ motion [5] to dismiss be, and

hereby is, DENIED.    It is further

     ORDERED that the Clerk TRANSFER this case to the United

States District Court for the Northern District of Texas.

     SIGNED this 31st day of January, 2012.


                                      /s/
                                 RICHARD W. ROBERTS
                                 United States District Judge